United States District Court
Violation Notice

(Rev. 1/2019)

 

Location Code | Violation Number

-€eet| 9609061

 

 

Officer Name (Print)

RETRAUDS

Officer No.

‘S33

 

 

 

Place of Offense

AVen Gere MoueAisit 2D

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

Date and Time of Offense Offense Charged tKCFR oO USC oO Stale Code

OWpef20et 2235] BoCrL 2.35 (—)

 

Offense Description: Factual Basis for Charge

, ALCO.

DEFENDANT INFORMATION |

ONDE INFLUENCE ~ GAUDALKGELS,

BH OO aK

HAZMAT a

 

 

 

Last Name First Name
_ " —
EK mar STEVE

q

 

 

REDACTED VERSION

Pursuant to the E-Government Act and the

federal rules, the unredacted version of
this document has been filed under seal.

APPEARANCE IS REQUIRED

appear in court. See
instructions.

www.cvb.uscourts.gov

$s

APPEARANCE IS OPTIONAL |

A ASLif Box Ais checked, you must |B Cf Box B is checked, you must pay the |
tolal collateral due or in lieu of paymeit
appear in court. See ins!

So
+
PAY THIS AMOUNT AT -

Total Collateral Due

Can fons.

efieiture Amount
0 Processing Fee

 

YOUR COURT DATE

(IFno court appearance date is shown, you wil! be notified of your appearance date by mail.)

Court Address

Nome seeocwd

Date

Time

 

aire

 

My signalure signifies that | have recalved a copy of this violation notice. It 1s nat an admission of guilt, |
promise to appear for the hearing at the time and place instrueted or in keu of appearance pay the total

collateral due.

X Detendant Signature

 

ewe TTT

28 *9608061%

 

‘Case 2:21-mj-01073-BO Document1 Filed 07/12/21 Page 1 of 6
EC62 VN# 960901

While on patrol | was notified by Dare County Central Communications of an indecent exposure on the
beach in Avon off Angelfish Road. The report was for a couple people nude, drunk in the surf and

unable to move by their own power. The reporting party stated that the individuals were over the dunes
and to the right down in the surf.

| responded to the scene from Bodie Island, Ramp 4. Upon my arrival | walked over the boardwalk and
into the dunes off Angelfish Road. As | exited the dunes and walked onto the beach, | met by two dogs
off leash barking and walking towards me. | observed a female wearing an orange bathing suite sitting
in the sand and asking for help. The female was unable to stand, had slurred speech and trouble
maintaining focus to communicate coherently. The female was identified as Denise Raeann MOSHER.
MOSHER stated that she and the male, ECKMAN, had been drinking beer and Fireball prior to walking

onto the beach. At this time the reporting party approached us and confirmed MOSHER to be the
female naked and drunk in the surf.

The reporting party informed me that ECKMAN was still laying down on the beach in the surf. | walked
to the water’s edge and observed a white male naked and laying in the tidal zone kicking his leg with
water washing over him. As | approached ECKMAN | asked if he needed any help. ECKMAN was not
responding to me. | observed a strong odor of alcohol admitting from ECKMAN’s person and the inability
for ECKMAN to steady himself in a kneeling all fours position, Between the rise and fall of the water
level | shook the ECKMAN’s shoulder and asked if | could help him. ECKMAN appeared startled and
muttered incoherently. ECKMAN began to slur, “who are you.”

After approximately three cycles of the water washing over ECKMAN a third party approached and
asked if he could help. | asked the individual if he could grab one side of ECKMAN and we would pull
him out of the water and up the beach.

Dare County Sherriff's Office Deputy Davis arrived on scene and we discussed that the male, identified
as Steve Raymond ECKMAN would need to be cleared medically due to ECKMAN’s inebriated condition.
ECKMAN was retrieved by Dare County EMS and transported to the Outer Banks Hospital for medical
evaluation. ECKMAN was cleared medically at the hospital and t placed ECKMAN under arrest and

transported to the Dare County Detention Center to set conditions of release per Chief District Court,
Judge Boyle. ,

Case 2:21-mj-01073-BO Document1 Filed 07/12/21 Page 2 of 6
 

United States District Court

 

 

 

 

 

 

 

 

Violation Notice (Rev, 1/2019)
Location Code | Violation Nuraber Officer Name (Print) Officer No.
| eur 9609064 | @earias | uses
YOU ARE CHARGED WITH THE FOLLOWING VIOLATION
| Date and Time of Offense Offense Charged PRCFR CUSC 4 Slate Code
 ot/alzset 2235] YwoceR 2.34 O2)
Place of Offense

AVON eat aAncetrr @y

| Offense Description: Factual Basis for Chetge HAZMAT oO

 

DTSOCDECEK Cow yoct
OSKEWNT Aer

 

 

 

 

 

 

 

 

DEFENDANT INFORMATION =>
Last Name First Name MLL
EUilravens STU t
Steet Addrass >

REDACTED VERSION
Pursuant to the E-Government Act and the
federal rules, the unredacted version of
this document has been filed under seal.

\ ! I

 

APPEARANCE [S REQUIRED APPEARANCE [S$ OPTIONAL
A Hf Box A is checked, you must B OF If Box Bis checked, you paul pay the
y
appear in court. See total collaterai due ot liey of payment _ 4

  
  
 

instructions. appear ir court

$

ee instructions,
Forfeiture Amount
+ $30 Processing Fee

   
 

PAY THIS AMOUNT AT
www.cvb.uscourts.gov 3]

 

Total Coilateral Due

 

 

YOUR COURT DATE

(Eno court appearance date is shown, you will be Notified of your apaearance date by mail.)

 

| Court Address Date
NOTRE Seyzeld Fim

 

 

; My signalure signifies that | have received a copy of this violation notice, Itis nat an admission of guilt. |
Promise to appear for dhe hearing at the time and place instructed or in fiau of appearance Pay the total
collateral due.

j |  %* Defendant Signature

vom snesy. TATTLE

oo _*9609064*

 

 

 

‘Case 2:21-mj-01073-BO Document1 Filed 07/12/21 Page 3 of 6
EC62 VN# 960904

While on patrol | was notified by Dare County Central Communications of an indecent exposure on the
beach in Avon off Angelfish Road. The report was for a couple people nude, drunk in the surf and

unable to move by their own power. The reporting party stated that the individuals were over the dunes
and to the right down in the surf.

| responded to the scene from Bodie Island, Ramp 4. Upon my arrival ! walked over the boardwalk and
into the dunes off Angelfish Road, As { exited the dunes and walked onto the beach, | met by two dogs
off leash barking and walking towards me. | observed a female wearing an orange bathing suite sitting
in the sand and asking for help. The female was unable to stand, had slurred speech and trouble
maintaining focus to communicate coherently. The female was identified as Denise Raeann MOSHER.
MOSHER stated that she and the male, ECKMAN, had been drinking beer and Fireball prior to walking

onto the beach. At this time the reporting party approached us and confirmed MOSHER to be the
female naked and drunk in the surf.

The reporting party informed me that ECKMAN was still laying down on the beach in the surf. | walked
to the water’s edge and observed a white male naked and laying in the tidal zone kicking his leg with
water washing over him. As | approached ECKMAN | asked if he needed any help. ECKMAN was not
responding to me. | observed a strong odor of alcoho! admitting from ECKMAN’s person and the inability
for ECKMAN to steady himself in a kneeling all fours position. Between the rise and fall of the water
level | shook the ECKMAN’s shoulder and asked if | could help him. ECKMAN.appeared startled and
muttered incoherently. ECKMAN began to slur, “who are you.”

After approximately three cycles of the water washing over ECKMAN a third party approached and
asked if he could help. | asked the individual if he could grab one side of ECKMAN and we would pull
him out of the water and up the beach.

Dare County Sherriff’s Office Deputy Davis arrived on scene and we discussed that the male, identified
as Steve Raymond ECKMAN would need to be cleared medically due to ECKMAN’s inebriated condition.
ECKMAN was retrieved by Dare County EMS and transported to the Guter Banks Hospital for medical
evaluation. ECKMAN was cleared medically at the hospital and | placed ECKMAN under arrest and

transported to the Dare County Detention Center to set conditions of release per Chief District Court,
Judge Boyle. '

Case 2:21-mj-01073-BO Document1 Filed 07/12/21 Page 4 of 6
ECL.

 

United States District Court
Violation Notice (Rev. 1/2019)

 

—— ~
| Lacation Code | Violation Number Officer Name (Print) Officer No.

9609065 | Cezanne. © ISS

 

 

 

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

| Date and Time of Offense Offense Charged ‘KCFR oO USC 0 State Code

CII 2w2r 2ST] Zeca 2, 34 A)Cy)

 

 

Piace of Offense

AVON acacy ANWECETSI ZS

 

 

|
Offense Description: Factual Basis far Charge HAZMAT oO

DSS eQDELLT — Capdout

BWA? / OFFENSIM Coanrieo’!

 

 

 

Ze SS oD
DEFENDANT INFORMATION = “= eee
Last Name First Name MLL.

 

 

 

Street Address

Pursuant to the E-Government Act and ” |
federal rules, the unredacted version 2
this document has been filed under seal. ;

 

PAY THIS AMOUNT AT
www.cvb.uscourts.gov

FRMOAIVOE Fo KEQUIRED

A DRI Box Ais checked, you must
abpear in court. See

instructions,

REDACTED VERSION

 

    

i APPEARANCE IS OPTIONAL

BC] lfBox Bis checked, you must
total collateral due or in ji
appear in court,

 
    
  
  

instructions. :
Forfeiture Amount " t

  

 

 

 

Total Coltatera! Due

 

 

YOUR COURT DATE
(Iino court appearance date is shown, you will be notified of your appearance date by mail.)
Court Address Date
“ - = a ee
NvTace Send Tine

 

 

My signature signifies that ! have received a Copy of this violation notice. His not an admission of guilt. | 3
Bromise to appear for the hearing at the time and place instructed ar in Jeu of appearance Pay the total a '

collateral due,

X% Defendant Signature

a

in Original SVB 'Copy ~

 

 

 

 

*9609065*

- . 5
‘Case 2:21-mj-01073-BO Document1 Filed 07/12/21 Page 5 of
EC62 VN# 9609065

While on patrol | was notified by Dare County Central Communications of an indecent exposure on the
beach in Avon off Angelfish Road. The report was for a couple people nude, drunk in the surf and

unable to move by their own power. The reporting party stated that the individuals were over the dunes
and to the right down in the surf.

| responded to the scene from Bodie Island, Ramp 4. Upon my arrival | walked over the boardwalk and
into the dunes off Angelfish Road. As | exited the dunes and walked onto the beach, ! met by two dogs
off leash barking and walking towards me. | observed a female wearing an orange bathing suite sitting
in the sand and asking for help. The female was unable to stand, had slurred speech and trouble
maintaining focus to communicate coherently. The female was identified as Denise Raeann MOSHER.
MOSHER stated that she and the male, ECKMAN, had been drinking beer and Fireball prior to walking

onto the beach. At this time the reporting party approached us and confirmed MOSHER to be the
female naked and drunk in the surf.

The reporting party informed me that ECKMAN was still laying down on the beach in the surf. | walked
to the water’s edge and observed a white male naked and laying in the tidal zone kicking his leg with
water washing over him. As | approached ECKMAN | asked if he needed any help. ECKMAN was not
responding to me. | observed a strong odor of alcohol admitting from ECKMAN’s person and the inability
for ECKMAN to steady himself in a kneeling all fours position. Between the rise and fall of the water
level | shook the ECKMAN’s shoulder and asked if | could help him. ECKMAN appeared startled and
muttered incoherently. ECKMAN began to slur, “who are you.”

After approximately three cycles of the water washing over ECKMAN a third party approached and
asked if he could help. | asked the individual if he could grab one side of ECKMAN and we would pull
him out of the water and up the beach.

Dare County Sherriff’s Office Deputy Davis arrived on scene and we discussed that the male, identified
as Steve Raymond ECKMAN would need to be cleared medically due to ECKMAN’s inebriated condition.
ECKMAN was retrieved by Dare County EMS and transported to the Outer Banks Hospital for medical
evaluation. ECKMAN was cleared medically at the hospital and | placed ECKMAN under arrest and

transported to the Dare County Detention Center to set conditions of release per Chief District Court,
Judge Boyle.

Case 2:21-mj-01073-BO Document1 Filed 07/12/21 Page 6 of 6
